
	

113 S489 IS: Low Value Shipment Regulatory Modernization Act of 2013
U.S. Senate
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 489
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2013
			Mr. Thune (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Tariff Act of 1930 to increase and adjust
		  for inflation the maximum value of articles that may be imported duty-free by
		  one person on one day, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Low Value Shipment Regulatory
			 Modernization Act of 2013.
		2.Sense of
			 Congress on de minimis informal entries
			(a)FindingsCongress
			 makes the following findings:
				(1)Modernizing
			 international customs is critical for United States businesses of all sizes,
			 consumers in the United States, and the economic growth of the United
			 States.
				(2)Higher thresholds
			 for the value of articles that may be entered informally and free of duty
			 provide significant economic benefits to businesses and consumers in the United
			 States and the economy of the United States through costs savings and
			 reductions in trade transaction costs.
				(b)Sense of
			 CongressIt is the sense of Congress that the United States Trade
			 Representative should encourage other countries, through bilateral, regional,
			 and multilateral fora, to establish commercially meaningful de minimis values
			 for express and postal shipments that are exempt from customs duties and taxes
			 and from certain entry documentation requirements, as appropriate.
			3.Increase in and
			 adjustment for inflation of maximum value of articles that may be imported
			 duty-free by one person on one day
			(a)In generalSection 321 of the Tariff Act of 1930 (19
			 U.S.C. 1321) is amended—
				(1)in subsection (a)(2), by striking
			 subparagraph (C) and inserting the following:
					
						(C)in any other
				case, the dollar amount specified in subsection
				(c).
						;
				and
				(2)by adding at the
			 end the following:
					
						(c)Annual
				adjustment of value of articles that may enter duty-Free
							(1)Dollar amount specifiedThe
				dollar amount specified in this subsection is—
								(A)for calendar year
				2014, $800; and
								(B)subject to
				paragraph (2), for any calendar year after calendar year 2014, an amount equal
				to $800 increased by an amount equal to—
									(i)$800, multiplied by
									(ii)the percentage of the increase (if any) in
				the Consumer Price Index for the preceding calendar year compared to the
				Consumer Price Index for calendar year 2013.
									(2)RoundingAny increase under paragraph (1) of the
				dollar amount specified in this subsection shall be rounded to the nearest
				increment of $50.
							(3)Consumer Price
				Index for any calendar yearFor purposes of this subsection, the
				Consumer Price Index for any calendar year is the average of the Consumer Price
				Index as of the close of the 12-month period ending on September 30 of that
				calendar year.
							(4)Consumer Price Index definedFor purposes of this subsection, the term
				Consumer Price Index means the last Consumer Price Index for All
				Urban Consumers published by the Bureau of Labor Statistics of the Department
				of
				Labor.
							.
				(b)Effective
			 dateThe amendments made by this section apply to articles
			 entered, or withdrawn from warehouse for consumption, on or after January 1,
			 2014.
			
